Title: From George Washington to Elisha Sheldon, 8 December 1780
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters New Windsor 8 Decr 1780
                        
                        I have recd your favr of the 2d inst. You may call in the Dragoons who were stationed as Expresses on the
                            Road to New London.
                        You will be pleased to make to me as soon as possible an accurate return of the Number of Men and Horses in
                            your Regiment—the quantity of Cloathing and number of Arms Accoutrements and Furniture of every kind fit for service and
                            what will be the deficiency estimating the Strength your Corps at the new establishment—You will also make a return of the
                            Articles of Cloathing and Accoutrements drawn by the Regt since the 1st Sepr 1779—The foregoing are called for by the
                            Board of War, for their government, as they are directed by Congress to make provision for the Cavalry.
                        You will also make out and transmit to His Excellency Governor Trumbull a Return of such of your Men as
                            belong to the State of Connecticut and who are inlisted for the War specifying their names and the Towns and districts to
                            which they belong. I am &c.

                    